OPINION
PER CURIAM.
After reviewing the briefs and the record and having heard oral argument, we held this case in abeyance pending the decision by the United States Supreme Court in Stenberg v. Carhart, — U.S. -, 120 S.Ct. 2597, 147 L.Ed.2d 743 (2000). The appeal in Carhart involved a challenge to Nebraska’s partial birth abortion statute and presented issues very similar to those involved in this challenge to the Kentucky partial birth abortion statute.
After carefully reviewing the decision in Carhart we conclude that it is controlling in this case, and that the district court was correct when it held that the Kentucky statute is unconstitutional.
AFFIRMED.